Berdon, J.,
with whom Katz, J., joins, dissenting. The majority refuses to review the summary order of the Appellate Court striking the principal issue in the defendant’s appeal, together with related brief and appendix pages. The issue that was stricken is: “Did the court’s denial of the motion for a new trial based *726on a challenge to the manner in which the jury panels were selected violate federal and/or state constitutional guarantees to due process and to an impartial jury?” The defendant, an African-American, claims that fewer minority members of the jury pool were available for jury selection at his trial because improper jury selection procedures were used. The defendant must, as a matter of justice and as a constitutional right, be allowed to pursue this important and sensitive issue.
It is conceded that this court has held that we do not have jurisdiction to grant similar motions to review, despite Practice Book § 4183,1 which places the “supervision and control of the proceedings on appeal in the court having appellate jurisdiction. . . .” and Practice Book § 4187,2 which requires liberal interpretation of our rules. In this case, in which the core of the defendant’s appeal has been stricken, we should alternatively transfer the defendant’s appeal to this court pursuant to the provisions of Practice Book § 40233 and General Statutes § 51-199 (c)4 and upon transfer, reinstate the stricken issue, and the brief and appendix pages. The record should note that Justice Katz and I moved to transfer the appeal, without success.
The defendant claims, in the issue that was stricken from his appeal, that at the time of jury selection in his case, minority jurors were purposely removed from the jury pool and sent for voir dire in order to accommodate two other criminal cases—State v. Webb, Supe*727rior Court, judicial district of Hartford-New Britain at Hartford, Docket No. CR 89 371150 (September 12, 1991), and State v. Hooks, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. CR 90 394660 (August 9, 1991)—thereby depleting the number of minority jurors available for his trial under the “luck of the draw” from the same pool. The issue was squarely raised before the trial court. We have long held that “any attempt to stack a jury panel by intentionally including or excluding any members of a discernable class runs afoul of both due process and the right to a jury trial.” State v. Nims, 180 Conn. 589, 595-96, 430 A.2d 1306 (1980). “The end result . . . is irrelevant. It is the method of selection which offends the constitution. ... No harm or prejudice need be shown in an individual case.” (Citations omitted; emphasis in original.) Id., 597.
Although the Appellate Court did not give us the benefit of its reasoning by writing an opinion explaining why it struck the principal issue raised by the defendant, I presume that it agreed with the state’s written motion to strike, upon which it acted. The state in its motion argued that excerpts from the Webb and Hooks transcripts, which were contained in the defendant’s brief and appendix, should be stricken “because they were never before the trial court in the present case, they are factually unrelated, and they were never made part of the record.”
Evidence to prove the illegal diversion of minority venirepersons from the jury array must necessarily come from the cases to which these venirepersons were directed. Furthermore, the Appellate Court, like the trial court, “may take judicial notice of files of the Superior Court in the same or other cases.” McCarthy v. Commissioner of Correction, 217 Conn. 568, 580 n.15, 587 A.2d 116 (1991) (this court took judicial notice of trial court records from other unrelated, yet similar *728habeas cases on appeal to the Supreme Court, in order to determine the method by which the commissioner of correction aggregated sentences); Davis v. Maislen, 116 Conn. 375, 384, 165 A. 451 (1933) (trial court took judicial notice of the records of several cases regarding transactions that the defendant had engaged in, but that were unrelated to the plaintiff, in order to establish a fraudulent scheme); see also State v. McDermott, 190 Conn. 20, 23, 458 A.2d 689 (1983) (judicial notice taken of defendant’s previous conviction).
Even more troubling in this matter is the breadth of the Appellate Court’s order. Not only did it strike the references to the transcripts in Webb and Hooks, but it went further and struck the issue itself. “Although there is no constitutional right of appeal [under the federal constitution] . . . the right to appeal, once granted, invokes so significant a protection of liberty that it must be made available to all persons convicted of crimes. . . .” (Citations omitted.) Gaines v. Manson, 194 Conn. 510, 515, 481 A.2d 1084 (1984). In this case, the arbitrary order to strike the principal issue in the defendant’s appeal deprives him of those rights. The majority endeavors to justify its position by attempting to undermine the merits of the claim. The merits of the defendant’s claim are not before us at this time. The issue is whether the defendant is deprived of his right to be heard on appeal with regard to the claim that the procedures used by the court during the selection of his jury were unconstitutional.
This issue raised by the defendant, and summarily stricken by the Appellate Court, goes to the heart of our criminal justice system. State v. Tillman, 220 Conn. 487, 510, 600 A.2d 738 (1991) (Berdon, J., dissenting), cert. denied, U.S. , 112 S. Ct. 3000, 120 L. Ed. 2d 876 (1992). Indeed, the trial judge, although he denied the defendant’s motion for a new trial, was so concerned about this issue that he stated the follow*729ing for the record: “With respect to the jury selection, [defense counsel], if you are not going to be appellate counsel in this matter and an appeal is taken, then I think you should apprise whoever takes it over that that issue was raised.”
Finally, the majority claims that if the defendant is unsuccessful before the Appellate Court on his other claims, the propriety of striking the issue could be reviewed by this court through the certification process. This claim fails to acknowledge that an appeal to the Appellate Court or an appeal on transfer to this court is a matter of constitutional right for the defendant. That simply means that as a matter of right an appellate court should review the issue. On the other hand, appeals to this court through the certification process are not a matter of right but are only allowed if this court certifies an issue for review. General Statutes § 51-197Í;5 6 Practice Book § 4127 (“[certification by the supreme court on petition by a party ... is not a matter of right but of sound judicial discretion and will be allowed only where there are special and important reasons therefor. . . .”). Accordingly, the possibility of this court certifying the issue for review is not a valid substitute for the defendant’s right to appeal the issue.
In sum, I would transfer the appeal to this court and upon transfer reinstate the issue, and the brief and appendix pages that were stricken.
Accordingly, I dissent.

 Practice Book § 4183 provides in part: “The supervision and control of the proceedings on appeal shall be in the court having appellate jurisdiction from the time the appeal is filed . . . .”


 Practice Book § 4187 provides in part: “The design of these rules being to facilitate business and advance justice, they will be interpreted liberally in any case where it shall be manifest that a strict adherence to them will work surprise or injustice. . . .”


 Practice Book § 4023 provides in part: “The supreme court may transfer to itself a cause in the appellate court. . . .”


 See footnote 7 of the majority opinion.


 General Statutes § 51-197f provides: “Upon final determination of any appeal by the appellate court, there shall be no right to further review except the supreme court shall have the power to certify cases for its review upon petition by an aggrieved party or by the appellate panel which heard the matter and upon the vote of two justices of the supreme court so to certify and under such other rules as the justices of the supreme court shall establish. The procedure on appeal from the appellate court to the supreme court shall, except as otherwise provided, be in accordance with the procedure provided by rule or law for the appeal of judgments rendered by the superior court, unless modified by rule of the justices of the supreme court.”